Citation Nr: 1108785	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  04-42 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right and left shoulder disorders.

2.  Entitlement to service connection for disorders of the thoracic spine and of the lumbar spine.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service from January 17, 2002, to May 2, 2002.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied the appellant's claims of entitlement to service connection for disorders of the shoulders and the spine.  The appellant has represented himself throughout the course of the appeal.

The Board most recently remanded the case for additional development in December 2009.  The case has now been returned to the Board for appellate review.

In January 2011, the appellant submitted additional evidence concerning his claims consisting of private treatment reports dated between May 2010 and January 2011.  The appellant did not submit a written waiver of initial review of that evidence by the agency of original jurisdiction (AOJ) as is provided for in 38 C.F.R. § 20.1304.  However, as the case is being remanded, the RO will have the opportunity to review the evidence prior to the issuance of any Board decision.

Claims of entitlement to increased ratings for the right and left knee disabilities, as well as claims of entitlement to service connection for left ankle and neck disorders have been raised by the record, but apparently none of these issues has been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over any one of those issues, and they are all referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The December 2009 Board Remand directives state that the AMC/RO was to schedule the appellant for an orthopedic examination in order to obtain an opinion as to the cause or the etiology of the appellant's current shoulder and thoracolumbar spine pathology.  The medical opinion was supposed to address direct service connection, service connection secondary to the service-connected knee disabilities, and service connection by way of aggravation.  

The Board noted that the appellant's service medical treatment records revealed clinical findings of  positive tenderness to palpation of the anterior shoulder; 4/5 shoulder strength testing; mild pain on range of motion testing; and a positive Apley's scratch test.  The Board specifically directed the orthopedic examiner to discuss the clinical significance of these in-service findings and particularly in relation to his current complaints and clinical findings.  The examiner was directed to state if the onset date of any arthritis was within one year of the Veteran's separation from service in May 2002.  The examiner was also directed to opine whether, if the onset of any of the claimed conditions was not during the Veteran's active service from January 2002 to May 2002, any portion of the Veteran's current claimed pathology was related to either one of his service-connected knee disabilities, including by way of aggravation.  The AMC/RO was directed to conduct a review of the orthopedic examination report to verify that all requested opinions had been provided.  The AMC/RO was supposed to refer the report to the VA examiner for corrections or additions if requested information was not provided.

The appellant underwent a VA orthopedic examination in February 2010.  The examiner rendered a diagnosis of bilateral shoulder impingement with acromioclavicular joint arthralgias and clicking and a diagnosis of myofascial thoracolumbar syndrome.  The examiner did not answer any other questions listed in the Remand directives and merely stated that an opinion could not be given.  The AMC/RO did not seek any corrections or additions to the examination report.

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.

Furthermore, in Savage v. Shinseki, No. 09-4406 (Jan. 4, 2011), the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed concerning the possibility that the appellant's current claimed shoulder pathology is etiologically related to in-service clinical findings and concerning the possibility that some portion of the Veteran's current claimed pathology was related to either one of his service-connected knee disabilities, including by way of aggravation.

On remand, these deficiencies must be rectified.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  After completing any additional notification and/or development action deemed warranted by the record, the AMC/RO should arrange for review of the appellant's claims file by a physician who specializes in orthopedics/orthopedic surgery to determine the nature, extent, onset date and etiology of the appellant's claimed bilateral shoulder and thoracolumbar spine pathology.

The reviewing physician should consider the information in the claims file to provide an opinion as to the diagnosis and etiology of any right or left shoulder disorder and any thoracic or lumbar spine disorder found.  The reviewing physician should offer an opinion as to whether the onset of any current disorder(s) is/are attributable to the appellant's active military service, as follows:

(a)  Does the Veteran currently have any chronic right or left shoulder pathology?  If so, list each diagnosis.

(b)  What is the likelihood, based on what is medically known about any such diagnosed disorder, that any of the Veteran's claimed shoulder pathology had its onset during his military service from January 2002 to May 2002?  The reviewing physician must discuss the clinical significance of the Veteran's treatment for shoulder complaints in February 2002, to include the clinical significance of the tenderness to palpation, decreased strength, pain on motion and positive Apley's scratch test, and particularly in relation to his current complaints and radiographic/imaging results.

(c)  Does the Veteran currently have any chronic thoracic or lumbar spine pathology?  If so, list each diagnosis.

(d)  What is the likelihood, based on what is medically known about any such diagnosed disorder, that any of the Veteran's claimed thoracic or lumbar spine pathology had its onset during his military service from January 2002 to May 2002?

(e)  If arthritis is diagnosed, please state whether its onset was within one year of the Veteran's separation from service in May 2002.

(f)  If the onset of any of the claimed conditions was not during the Veteran's active service from January 2002 to May 2002, is any portion of the Veteran's current claimed pathology etiologically related to either one of his service-connected knee disabilities, including by way of aggravation?

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the reviewing physician should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed bilateral shoulder and thoracolumbar spine disorders.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Upon receipt of the VA reviewing physician's report, the AMC/RO should conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, the AMC/RO must refer the report to the VA reviewing physician for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

3.  After all appropriate development has been accomplished, the AMC/RO should consider all of the evidence of record and re-adjudicate the appellant's claims.  The AMC/RO should ensure that direct, presumptive, aggravation, and secondary theories of service connection are considered.

4.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC) and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

